Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 1 of 12

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

O’NEIL DAMION MITCHELL
Petitioner,

V.

20-CV-1183 (JLS)

CHAD WOLF, et al.,

Respondents.

 

DECISION AND ORDER

 

Petitioner O’Neil Damion Mitchell (“Petitioner”), an immigration detainee
currently detained at Buffalo Federal Detention Facility (“(BFDF”’), seeks an
emergency writ of habeas corpus pursuant to 28 U.S.C. § 2241. Dkt. 1. Mitchell
seeks injunctive relief in the form of his immediate release, declaratory relief
related to his ongoing detention and BFDF’s alleged failure to meet Center for
Disease Control (“CDC”) standards for preventing the spread of coronavirus at
BFDF, and an order that his ongoing immigration detention violates the Fifth,
Fourteenth, and Eighth Amendments to the Constitution. Dkt. 1, at 142-43.
Alternatively, Mitchell seeks a due process bond hearing before an immigration

judge. Dkt. 1, at 143.

For the reasons below, the Court denies Mitchell’s COVID-19-related
substantive due process claim and request for injunctive and declaratory relief. The

balance of his petition will be decided after merits briefing is complete.
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 2 of 12

BACKGROUND

Mitchell, a detainee at BFDF, filed this emergency petition on September 1,
2020. Dkt. 1. On September 9, 2020, this Court entered a text order directing
expedited briefing on Mitchell’s request for a preliminary injunction and COVID-19-
related claims. Dkt. 2. Accordingly, Respondents responded to Mitchell’s request
for injunctive relief on September 16, 2020. Dkt. 3. Mitchell did not reply.
Pursuant to the September 9, 2020 text order, Respondents are ordered to respond
to Mitchell’s petition and arguments regarding his prolonged detention within 45

days of that order.! Dkt. 2.
DISCUSSION

Mitchell asserts that at the BFDF, contracting COVID-19 is “almost
inevitable” and that Respondents have “consistently shown deliberate indifference
to the risk of contracting COVID-19 infection.” Dkt. 1, at 188, 141. This deliberate
indifference includes not enforcing the use of masks and social distancing, despite
Respondents’ “knowledge of the Petitioner’s underlying disease, including but not
limited to high blood pressure.” Dkt. 1, at 141. In light of this deliberate
indifference, Mitchell claims his ongoing immigration detention in in violation of the

Fifth and Fourteenth Amendments. Dkt. 1, at 138, 141. Respondents argue that

 

1 The Court’s decision today addresses only Mitchell’s COVID-19-related claims,
and not the underlying merits of his habeas petition based on prolonged detention.
Because briefing on the latter is not complete, the Court does not include any
factual background relevant to the latter here, and only summarizes the procedural
history as needed. See Dkt. 2 (text order providing for separate briefing schedules).

2
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 3 of 12

Mitchell’s constitutional claim is meritless because Respondents have provided him
with extensive protections to avoid COVID-19 exposure and, even assuming that

Mitchell is a vulnerable person, he has received or been offered the protections that
would rectify potential due process violations, in accordance with Jones v. Wolf, 20-

CV-361, 2020 WL 1643857 (W.D.N.Y. Apr. 2, 2020). Dkt. 3, at 4-6.

I. LEGAL STANDARD

A. Preliminary Injunction

In order to obtain a preliminary injunction, the moving party must establish
the following: (1) a likelihood of irreparable harm absent preliminary relief; (2) a
likelihood of success on the merits; (8) the balance of equities tipping in favor of the
moving party; and (4) the public interest is served by an injunction. See Winter v.
Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). In the Second Circuit, the
standard for an entry of a TRO is the same as for a preliminary injunction. See,
e.g., Rush v. Hillside Buffalo, LLC, 314 F. Supp. 3d 477, 484 (collecting cases). “A
higher standard applies . . . if the requested injunction is ‘mandatory,’ altering
rather than maintaining the status quo, or if the injunction will provide the movant
with substantially all the relief sought and that relief cannot be undone even if
defendant prevails at a trial on the merits.” People for Ethical Treatment of
Animals v. Giuliani, 105 F. Supp. 2d 294, 308 (S.D.N.Y. 2000), adopted, No. 00 CIV.
3972 (VM), 2000 WL 1639423 (S.D.N.Y. Oct. 31, 2000), aff'd, 18 F. App’x 35 (2d Cir.

2001); see also Tom Doherty Assocs. v. Saban Entm’t, Inc., 60 F.3d 27, 33-34 (2d Cir.

1995). The Second Circuit has instructed that “a mandatory injunction should issue
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 4 of 12

only upon a clear showing that the moving party is entitled to the relief requested,
or where extreme or very serious damage will result from a denial of preliminary
relief.” Tom Doherty Assocs., 60 F.3d at 34 (internal quotations and citation
omitted). A preliminary injunction is “an extraordinary remedy never awarded as
of right.” Winter, 555 U.S. at 24. The most important prerequisite for a preliminary
injunction in this context is the showing of irreparable harm—the movant “must
show that the injury it will suffer is likely and imminent, not remote or speculative,
and that such injury is not capable of being fully remedied by money damages.”
Basank v. Decker, 449 F. Supp. 3d 205, 210 (2020) (first quoting CF 135 Flat LLC v.
Triadou SPY N.A., No. 15 Civ. 5345, 2016 WL 2349111, at *1 (S.D.N.Y. May 3,
2016); and then quoting NAACP v. Town of E. Haven, 70 F.3d 219, 224 (2d Cir.
1995)).

B. Deliberate Indifference Claims

The Eighth Amendment’s prohibition against cruel and unusual punishment
prevents the government from treating the medical needs of incarcerated
individuals with deliberate indifference. Coronel v. Decker, 449 F. Supp. 3d 274,
282 (S.D.N.Y. 2020) (citing Estelle v. Gamble, 429 U.S. 97, 103-04 (1976)). The
Supreme Court has held that persons in civil detention “deserve at least as much
protection as those who are criminally incarcerated.” Charles v. Orange Cty., 925
F.3d 738, 82 (2d Cir. 2019) (citing Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982)).
Thus, for federal civil detainees, those rights are recognized under the due process

clause of the Fifth Amendment or the Fourteenth Amendment. Id. To establish a
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 5 of 12

violation of a right to substantive due process, a plaintiff must demonstrate the
government action was “so egregious, so outrageous, that it may fairly be said to
shock the contemporary conscience.” City of Sacramento v. Lewis, 523 U.S. 833, 847
n.8 (1998). The Supreme Court has held that deliberately indifferent conduct
towards the medical needs of pretrial detainees is “egregious enough to state a
substantive due process claim.” Charles, 925 F.3d at 86; Lewis, 523 U.S. at 849-50.
To establish a deliberate indifference claim for unconstitutional conditions of
confinement, a plaintiff or petitioner must show the official “acted intentionally to
impose the alleged condition, or recklessly failed to act with reasonable care to
mitigate the risk that the condition posed to the [] detainee even though the
defendant-official knew, or should have known, that the condition posed an
excessive risk to health or safety.” Vides v. Wolf, 6:20-CV-06293 EAW, 2020 WL
3969368, at *10 (W.D.N.Y. July 14, 2020) (quoting Coronel, 449 F. Supp. 3d at 284);
Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017). Similarly, to establish a claim of
deliberate indifference to a petitioner or plaintiffs medical needs, the Second
Circuit requires the petitioner or plaintiff to show a “serious medical need” and that
the government “acted with deliberate indifference to such needs.” Halladene v.
Decker, 20 Civ. 2883 (GBD), 2020 WL 2133057, at *4 (S.D.N.Y. May 5, 2020)
(quoting Charles, 925 F.3d at 86). A serious medical need “contemplates a condition
of urgency such as one that may produce death, degeneration, or extreme pain.”
Charles, 925 F.3d at 86 (citing Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir.

1996)). As for deliberate indifference, a plaintiff or petitioner is required to show
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 6 of 12

that the officials “knew that failing to provide the complained of medical treatment
would pose a substantial risk to [his or her] health or that [the officials] should have
known that failing to provide the omitted medical treatment would pose a
substantial risk to [his or her] health.” Halladene, 2020 WL 2133057, at *4 (quoting

Charles, 925 F.3d at 87).

Jones v. Wolf, 20-CV-361, 2020 WL 1643857 (W.D.N.Y. Apr. 2, 2020), and
subsequent decisions in that case, provide a framework for challenges to the
conditions of confinement based on deliberate indifference to the risk of the spread
of coronavirus at BFDF. In Jones, Judge Vilardo addressed claims by nearly two
dozen BFDF detainees that their continued civil detention during the COVID-19
pandemic violated their substantive rights under the Due Process clause of the
Fifth Amendment. 2020 WL 1643857, at *2-3 (evaluating detainees’ claim as an
amalgam of two theories of substantive due process violations: unconstitutional
conditions of confinement and deliberate indifference to serious medical needs). On
April 2, 2020, the court concluded that the petitioners who qualified as vulnerable
individuals—as defined by the CDC—had demonstrated irreparable harm as well as
a likelihood of succeeding on their claim that the respondents were acting with
deliberate indifference to unreasonably unsafe conditions at BFDF and to those
petitioners’ medical needs. Jd. at *12-13. But the respondents could “rectify the

ongoing violation by providing those petitioners who meet the CDC’s definition of
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 7 of 12

vulnerable individuals with a living situation that facilitates ‘social distancing.” Id.

at *14.2

Thus, courts in this circuit, including in the Jones-Ramsundar cases, have
found that immigration detainees who suffer from medical conditions that put them
at high risk if infected with COVID-19 have a serious medical need for purposes of
the deliberate indifference analysis. Vides, 2020 WL 3969368, at *10 (collecting

cases).

Il. MITCHELL HAS FAILED TO SHOW A SUBSTANTIVE DUE
PROCESS VIOLATION UNDER JONES

Mitchell has failed to meet his burden of showing that he suffers from
medical conditions making him vulnerable should he contract COVID-19 and, thus,
fails to demonstrate his conditions of confinement are unconstitutional or that he
has a serious medical need under the Jones framework. See Vides, 2020 WL
3969368, at *10; Ramsundar v. Wolf, 20-CV-402, 20-CV-361, 2020 WL 1809677, at
*3 (W.D.N.Y. Apr. 9, 2020) (denying the motions for TROs for those petitioners who

may be “at heightened risk” of developing complications from COVID-19, but did not

 

2 Judge Vilardo subsequently issued a temporary restraining order regarding
certain identified vulnerable petitioners who had not been placed in single-
occupancy cells. See generally Ramsundar v. Wolf, 20-CV-402, 20-CV-361, 2020 WL
1809677 (W.D.N.Y. Apr. 9, 2020). For those vulnerable petitioners who remained in
dormitory settings, the court ordered the release of those petitioners unless the
respondents implemented the following protective measures: placement in single-
occupancy cells; accommodation to eat meals in those cells and to bathe and shower
in isolation; the provision, without charge, of sufficient shower disinfectant, masks,
and ample soap; and the requirement that all BFDF staff and officers wear masks
whenever interacting with these petitioners. Id. at *5-6. Judge Vilardo converted
the TRO to a preliminary injunction on April 27, 2020. See Ramsundar v. Wolf, 20-
CV-361, 20-CV-402, 2020 WL 1986923, at *38 (W.D.N.Y. Apr. 27, 2020).

7
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 8 of 12

meet the CDC’s criteria for vulnerability and therefore could not show a due process

violation of deliberate indifference to medical needs).

Mitchell has not alleged or shown that he meets the CDC’s definition of a
“vulnerable individual.” Neither have BFDF officials identified Mitchell as a
“vulnerable individual.” See generally Dkt. 3-6, Searls Decl. at 1-6 7{ 1-15.
Mitchell has alleged only that he has an “underlying disease, including but not
limited to high blood pressure.” Dkt. 1, at 141. A review of his attached medical
records does not indicate that Mitchell suffers from any of the underlying medical
conditions currently listed by the CDC as putting individuals at “increased risk of
severe illness from COVID-19.”"3 Jones, 2020 WL 1643857, at *7-8 (reviewing
current CDC guidance and taking judicial notice that for people with advanced age,
with underlying health problems, or both, COVID-19 causes severe medical
conditions and has increased lethality); see also Ramsundar 2020 WL 1809677 at
*1-2 (identifying the petitioners who met the CDC criteria for vulnerable

individuals). As for Mitchell’s high blood pressure, this condition is listed by the

 

3 As of the date of this decision, the CDC’s website lists the following underlying
medical conditions that may place a person of any age at increased risk of severe
illness from COVID-19: cancer, chronic kidney disease, chronic obstructive
pulmonary disease, immunocompromised state from solid organ transplant, obesity
(body mass index of 30 or higher), serious heart conditions (such as heart failure,
coronary artery disease, or cardiomyopathies), sickle cell disease, and type 2
diabetes mellitus. See Coronavirus Disease 2019 (COVID-19): People with Certain
Medical Conditions, Ctrs. For Disease Control and Prevention (Sept. 28, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-

conditions.html?CDC_AA_ refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%
2F2019-ncov%2Fneed-extra-precautions%2F groups-at-higher-risk.html. Mitchell
has not alleged he is at risk because of his age.

8
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 9 of 12

CDC as possibly increasing the risk for severe illness from COVID-194—but under
the Jones-Ramsundar framework, there is no due process violation for individuals
like Mitchell who may be at heightened risk of developing complications but do not
meet the CDC’s current criteria for vulnerable individuals. Ramsundar, 2020 WL
1809677, at *38; see also Vides, 2020 WL 3969368, at *11 (“Courts that have found
that petitioners suffer from a serious medical need for purposes of the deliberate
indifference analysis have done so only for detainees suffering from conditions
recognized by the CDC as placing individuals at higher risk.”) (collecting cases);
Rodriguez v. Wolf, 20-CV-424, 2020 WL 1915290, at *1-2 (W.D.N.Y. Apr. 20, 2020)
(dismissing the petition where petitioner did not identify any condition that makes

him high risk under CDC guidelines).

Further, Respondents’ documentation indicates that Mitchell has received or
been offered numerous protections to decrease risks related to COVID-19, including
many of those set forth by Judge Vilardo in the Jones-Ramsundar decisions. Dkt. 3,
at 4. Mitchell is currently housed in the B-3 unit, a dormitory-style unit. Dkt. 3-6,
Searls Decl. at 49 6. On July 16, 2020, in an “effort to promote social distancing,”
Mitchell was offered—and declined—housing in a different unit where he would
have a single cell. Id. at 5 ¢ 11; Dkt. 3-7 (Exh. A). Respondents indicate that BFDF

is offering testing for any detainee who wants to be tested. Dkt. 3-6, Searls Decl. at

 

4 See Coronavirus Disease 2019 (COVID-19): People with Certain Medical
Conditions, supra note 2 (“Based on what we know at this time, people with the
following conditions might be at increased risk for severe illness from COVID-19....
hypertension or high blood pressure.”)

9
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 10 of 12

5 7 10. Mitchell himself was tested for COVID-19 on June 30, 2020, and the results
were negative. Id. at 47. Respondents also state that Mitchell is provided with
soap, cleaning supplies, and face masks upon request and without charge. Id. at 5 4
12. Mitchell has failed to refute this documentation and information provided by

Respondents.

Respondents also detail the broader precautionary measures BFDF has
implemented to respond to the coronavirus pandemic. Id. at 2-4 | 4. These include
maintaining social distancing between and among employees and detainees;
medically screening arriving detainees; reviewing the custody status of detainees
who are at higher risk; suspending activities where crowds may gather or where
detainees may be in increased contact with one another; implementing a bathing
schedule in BFDF to limit interactions; providing access to soap, hand sanitizer,
masks, and gloves; and requiring BFDF staff to wear masks. Id. The last known
positive case of a detainee at BFDF was April 21, 2020. Id. at 498. As for
employees, only three individuals who work at BFDF have tested positive, the latest
positive case was July 23, 2020, and all three employees were cleared to return to
work after being placed on leave. Id. at5. 9. Mitchell has not set forth any

additional facts to refute Respondents’ assertions.

Thus, there is insufficient evidence to conclude that Respondents have acted
with deliberate indifference towards Mitchell’s medical needs or his current
conditions of confinement in light of the COVID-19 pandemic. Mitchell has not

alleged sufficient facts to show he is a medically vulnerable individual as defined by

10
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 11 of 12

the CDC and the standards set forth in Jones-Ramsundar. Respondents have
indicated—and Mitchell has not refuted—that BFDF has enacted many of the
protective measures recommended by the CDC and other entities for COVID-19
prevention. Additionally, Mitchell has refused certain protections, like single-cell
housing, that would enhance his ability to socially distance himself from others.
While this refusal is his right, the record as a whole does not establish that
Respondents are required to release him from custody on the basis of due process.
Downer v. Searls, No. 20-CV-6326 (W.D.N.Y. Aug. 18, 2020) (dismissing a
substantive due process claim on substantially similar facts, including where the
petitioner had tested negative for COVID-19, refused single-cell housing, and
generally failed to refute the respondents’ information regarding protective

measures implemented at BFDF).

In Jones, the court was clear that a due process violation in these matters
“stems from [the respondents’ failing to take the steps recommended by public
health officials to protect high-risk individuals from contracting COVID-19.” 2020
WL 1643857, at *1. But the court also concluded that the respondents could rectify
the due process violation—and “judicially ordered release would not be necessary” —
if they could provide petitioners “identified as vulnerable by the CDC with a living
situation that facilities social distancing.” Ramsundar, 2020 WL 1809677, at *3
(internal quotations omitted); see also Downer, No. 20-CV-6326, at 7. By the

metrics provided in the Jones and Ramsundar cases, even if Mitchell qualified as a

11
Case 1:20-cv-01183-JLS Document 6 Filed 09/29/20 Page 12 of 12

vulnerable individual by CDC standards, he has failed to show Respondents have

acted with deliberate indifference to his medical needs.5

Based upon the facts and circumstances presented, Mitchell has not
established he is a vulnerable individual or that Respondents have shown
deliberate indifference to his risk of contracting COVID-19. Thus, the Court denies
his substantive due process claim. For all the reasons discussed above, Mitchell has
failed to show irreparable harm or likelihood of success on the merits of his claim
and, thus, has failed to meet his burden for a preliminary injunction or temporary

restraining order.
CONCLUSION

Mitchell’s petition is DENIED in part to the extent he moves for an
injunction ordering his release and for other relief related to COVID-19. In
accordance with the Court’s previous order, the Court will address Mitchell’s

remaining claims in a later decision.

Dated: September 29, 2020
Buffalo, New York

\ ; ae
f vf
bx)/)~ vo Ze oS - te }

JOHN L. SINATRA, JR ——~
UNITED STATES DISTRICT JUDGE

 

 

> Because Mitchell’s COVID-19 claims fail even under the Jones-Ramsundar cases,
this Court need not decide whether a more stringent standard may apply.

12
